PER CURIAM.
The appellant was convicted of possession of heroin and sentenced to a term of five years in the state penitentiary.
*295Appellant seeks reversal on the ground that the trial court erred in restricting the cross-examination of a witness for the state.
The ground relied on for reversal has been carefully considered in the light of the record and briefs, and we have concluded that no reversible error has been shown. Harris v. State, Fla.App.1969, 229 So.2d 670; Maycock v. State, Fla.App. 1973, 284 So.2d 411; patera v. State, Fla.App.1969, 218 So.2d 180.
Affirmed.